In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
         ___________________________
              No. 02-21-00280-CV
         ___________________________

IN THE INTEREST OF Z.M. AND E.M., CHILDREN


      On Appeal from the 322nd District Court
              Tarrant County, Texas
          Trial Court No. 322-679090-20


   Before Wallach, J.; Sudderth, C.J.; and Walker, J.
         Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On Friday, March 4, 2022, we notified Appellant that her brief had not been

filed as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, Appellant filed

with this court an appellant’s brief and an accompanying motion reasonably

explaining the brief’s untimely filing and why an extension was needed. See Tex. R.

App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have received no response.

       Because Appellant has failed to file a brief even after we afforded her an

opportunity to explain her initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                        Per Curiam

Delivered: April 14, 2022




                                            2